PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
CHENG et al.
Application No. 13/593,479
Patent No. 9,472,444
Filed: August 23, 2012	
Attorney Docket No. 095714-0095
:
:
:   DECISION ON REQUEST FOR REFUND
:
:

For: WAFER SUPPORT DEVICE



This is a decision on the renewed request filed December 18, 2020, which is being treated as a petition under 37 CFR 1.181, requesting refund of the fee paid with the Request for Continued Examination of May 31, 3016, in the above-identified application.

The request for refund is DENIED.

Relevant Background

In the above-identified application, prosecution led to a notice of allowance being issued on February 1, 2016.

Payment of the issue fee in response to the notice of allowance of February 1, 2016, was received on April 29, 2016.

 A Quick Path Information Disclosure Statement (QPIDS) with a Petition to Withdraw from Issuance and a Request for Continuing Examination (RCE) were filed on May 27, 2016. The Petition to Withdraw from Issuance was granted on May 27, 2016.

A Notice of Allowability and a Notice of Allowance and Fee(s) Due were issued on June 21, 2016. 

Payment of the issue fee in response to the Notice of Allowance and Fee(s) Due of June 21, 2016, was received on September 14, 2016.

A request for refund of the $1,700.00 RCE fee was filed September 15, 2016, stating, “As the RCE was not entered and, as prosecution was not reopened, the RCE fee should be refunded”.

A decision on the request for refund of September 15, 2016 was issued on November 08, 2016. The decision of November 08, 2016 denied the request for refund.

A request for refund under 37 CFR 1.181 was filed April 05, 2018 and resubmitted on March 23, 2020. The requests for refund of April 05, 2018 and March 23, 2020 argued that because the RCE was not entered and prosecution was not reopened, the RCE fee should be refunded. 

A decision on the request for refund filed March 23, 2020, was issued on April 06, 2020. The decision of April 06, 2020 dismissed the request for refund and stated, “A change of purpose after payment of a fee will not entitle a party to a refund of such fee (37 CFR 1.26(a))”.

A subsequent decision on the request for refund under 37 CFR 1.181 filed April 05, 2018 was issued on October 20, 2020. The decision of October 20, 2020 dismissed the petition filed under 37 CFR 1.181 because the RCE was entered and prosecution was reopened.

The instant petition was filed on December 18, 2020.


Statutes and Regulations

35 U.S.C. § 42(d) provides that: 

The Director may refund any fee paid by mistake or any amount paid in excess of that required.

37 CFR. 1.26(a) provides that:
	
The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee. 

37 CFR. 1.114(a) provides that:

If prosecution in an application is closed, an applicant may request continued examination of the application by filing a submission and the fee set forth in § 1.17(e) prior to the earliest of:
(1) Payment of the issue fee, unless a petition under § 1.313 is granted;
(2) Abandonment of the application; or
(3) The filing of a notice of appeal to the U.S. Court of Appeals for the Federal Circuit under 35 U.S.C. 141, or the commencement of a civil action under 35 U.S.C. 145  or 146, unless the appeal or civil action is terminated.



37 CFR. 1.181(f) provides that:

The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable.

37 CFR. 1.313(c) provides that:

Once the issue fee has been paid, the application will not be withdrawn from issue upon petition by the applicant for any reason except:
(1) Unpatentability of one of more claims, which petition must be accompanied by an unequivocal statement that one or more claims are unpatentable, an amendment to such claim or claims, and an explanation as to how the amendment causes such claim or claims to be patentable;
(2) Consideration of a request for continued examination in compliance with § 1.114; or
(3) Express abandonment of the application. Such express abandonment may be in favor of a continuing application.


Opinion

Petitioners request a refund of the May 27, 2016, RCE fee in the above-identified application. Petitioners allege that the RCE of May 27, 2016 was not entered and prosecution was not reopened.1  Petitioners further allege that “the filing of the QPIDS did not necessitate reopening prosecution, [and] the USPTO mistakenly entered the RCE”.2

Under 35 U.S.C. 42(d) and 37 CFR 1.26(a), the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment). 

MPEP 607.02 specifically provides that:

When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a 


maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d). 

37 CFR 1.26(a) also provides that a change of purpose after the payment of a fee, as when a party desires to withdraw the filing of a patent application for which the fee was paid, will not entitle the party to a refund of such fee. 

The notice of allowance issued June 21, 2016, indicates that the RCE and information disclosure statement (IDS) submission, filed May 27, 2016, was entered, and prosecution was reopened in accordance with 37 CFR 1.114 for consideration of the IDS.3 In addition, the USPTO Patent Application Locating and Monitoring (PALM) and the Patent Application Information Retrieval (PAIR) systems show that the RCE of May 27, 2016 was entered and prosecution was reopened in the above-identified application.  While petitioners are correct that the examiner did not use form PTO-2300 under the QPIDS program, the examiner’s failure to use form PTO-2300 does not overcome the clear evidence in the record (i.e., the notice of allowance of June 21, 2016 and the PALM and PAIR records) that the RCE of May 27, 2016 was in fact entered and prosecution was reopened.   

When an RCE is entered, it is no longer conditional and the RCE fee is required.  Thus, the fee for the RCE of May 27, 2016 was not paid by mistake or in excess of the amount that is required and therefore, cannot be refunded pursuant to 35 U.S.C. 42(d) and 37 CFR 1.26(a).  

With respect to petitioners’ arguments that the examiner did not use the correct form under the QPIDS program (as noted above), the filing of the QPIDS did not necessitate reopening prosecution, and the USPTO mistakenly entered the RCE of May 27, 2016, 37 CFR 1.181(f) provides that a petitioner can request review of an examiner’s action within two months from the mail date of the action or notice from which relief is requested. Petitioners first requested review of the examiner’s action under the QPIDS program in a petition under 37 CFR 1.181 filed April 5, 2018, over one year after the patent issue date. The arguments with respect to the examiner’s alleged improper actions under the QPIDS program in the petitions filed April 5, 2018, and December 18, 2020, are considered to be untimely under 37 CFR 1.181(f).  Moreover, as stated in MPEP 1305, “Once the patent has been granted, the U.S. Patent and Trademark Office can take no action concerning it, except as provided in 35 U.S.C. 135, 35 U.S.C. 154, 35 U.S.C. 251 through 256, 35 U.S.C. 302 through 307, 35 U.S.C. 311 through 319 and 35 U.S.C. 321 through 329”. Here, the petitioners’ request to review the examiner’s actions under 37 CFR 1.181 is not an exception listed in MPEP 1305, and therefore, the USPTO can take no action concerning the examiner’s actions in the above-identified application.

For the reasons stated above, the request to refund the May 27, 2016, RCE fee, is DENIED. 

This constitutes a final decision on this petition. No further requests for reconsideration will be entertained. Judicial review of this petition decision may be available. See MPEP 1002.02.



Telephone inquiries concerning this decision may be directed to the Michelle R. Eason at (571) 272-4231.  


/Charles Kim/
Director
Office of Petitions



    
        
            
    

    
        1 Petition dated December 18, 2010 at page 2, par. 3
        2 Id. at page 5, par. 19.
        3 Notice of Allowability dated June 21, 2016 at page 2, par. 1.